Smith, J.
(dissenting): I do not agree with the conclusion reached by the majority. I desire to take the practical view of the entire matter. In my opinion the provision in the statute which gives the probate court power to make an allowance to the attorney general out of the estate to defray the reasonable expenses of the attorney general should be given the construction that as long as the arrangements made to retain counsel other than the assistant attorneys general, provided by statute, were reasonable, their fees should be paid out of the estate as an expense of the attorney general. The argument that the estate would thus be depleted does not appeal to me. These distant heirs would not receive anything at all were it not for this statute. The legislature, in my opinion, realized this and concluded that the entire expense of litigating the matter should be paid out of this estate rather than from some public source. Why should the public pay for conserving this estate? The duty of the attorney general is to see that all the available evidence as to the rights of different claimants is presented.
In a recent case of this sort in Sedgwick county the attorney gen*586eral was compelled to contest actions brought by people who claimed the entire estate under an alleged contract for services before the question of heirship was even considered by the probate court. (See Woltz v. First Trust Co., 135 Kan. 253, 9 P. 2d 665; also, Heine v. First Trust Co., 141 Kan. 370, 41 P. 2d 767.)
Under this view it is difficult to see the injustice in causing all the expenses of the litigation to be paid out of the estate.
' What more natural conclusion is there than that the legislature intended that the estate should bear this expense?